NOT FOR PUBLICATION

                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY
____________________________________
                                     :
MARGARET BURNS MERENDA               :
                                     :
                     Appellant,      :
                                     :     Case No.: 3:18-cv-8777-BRM
               v.                    :
                                     :                   OPINION
NANCY BERRYHILL, in her official     :
capacity as Acting Commissioner of   :
Social Security                      :
                                     :
                     Defendant.      :
                                     :

MARTINOTTI, DISTRICT JUDGE

        Before this Court is Margaret Burns Merenda’s (“Merenda”) appeal from the final

decision of the Acting Commissioner of Social Security (“Commissioner”), 1 denying her

application for disability insurance benefits. Having reviewed the administrative record and the

submissions filed in connection with the appeal pursuant to Local Civil Rule 9.1, and having

declined to hold oral argument pursuant to Federal Civil Rule 78(b), for the reasons set forth

below and for good cause shown, the Commissioner’s decision is AFFIRMED.

I.      BACKGROUND

        On December 22, 2014, Merenda protectively filed an application for disability benefits,

alleging disability since June 19, 2013. (Tr. 197-98.) The Social Security Administration denied

her application following an initial review and following reconsideration. (Tr. 63-68, 70-77.)

Merenda filed a written request for a hearing before an ALJ. (Tr. 90-91.) The ALJ held a


1    Upon the Appeals Council’s Order denying Merenda’s request for a review of the
     Administrative Law Judge’s (“ALJ”) decision, the ALJ’s decision became the final decision
     of the Commissioner. (Tr. 1-6.)
hearing on April 25, 2017, at which Merenda and impartial vocational expert Arthur M. Brown

both testified. (Tr. 35-62.)

       On May 10, 2017, the ALJ issued a written opinion, determining that Merenda was not

disabled. (Tr. 29.) The ALJ found that Merenda had put forward medical evidence of multiple

severe impairments, including choronic sinusitis, asthma, contact dermatitis, and specific

antibody deficiency.     (Tr. 17-18.) However, the ALJ found that the combination of those

impairments did not meet or medically equal the severity of the impairments listed in in the

Social Security regulations. (Tr. 18.) Additionally, the ALJ found that Merenda had the residual

functional capacity to perform certain light work so long as she avoided exposure to her

allergens. (Tr. 18-26.) Finally, the ALJ found that jobs exist in significant numbers in the

national economy that Merenda can perform, notwithstanding her medical issues. (Tr. 27-28.)

       The Appeals Council denied Merenda’s request for review, establishing the ALJ’s

decision as the Commissioner’s final decision. (Tr. 1-6.) Having exhausted her administrative

remedies, Merenda filed this action seeking review of the Commissioner’s final decision on May

3, 2018. (ECF No. 1.)

II.    STANDARD OF REVIEW

       On a review of a final decision of the Commissioner of the Social Security

Administration, a district court “shall have power to enter, upon the pleadings and transcript of

the record, a judgment affirming, modifying, or reversing the decision of the Commissioner of

Social Security, with or without remanding the cause for a rehearing.” 42 U.S.C. § 405(g); see

Matthews v. Apfel, 239 F.3d 589, 592 (3d Cir. 2001). The Commissioner’s decisions regarding

questions of fact are deemed conclusive on a reviewing court if supported by “substantial

evidence in the record.” 42 U.S.C. § 405(g); see Knepp v. Apfel, 204 F.3d 78, 83 (3d Cir. 2000).
This Court must affirm an ALJ’s decision if it is supported by substantial evidence. See 42

U.S.C. §§ 405(g), 1383(c)(3). Substantial evidence is “more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. v. NLRB, 305 U.S.

197, 229 (1938)). To determine whether an ALJ’s decision is supported by substantial evidence,

this Court must review the evidence in its totality. Daring v. Heckler, 727 F.2d 64, 70 (3d Cir.

1984). However, this Court may not “weigh the evidence or substitute its conclusions for those

of the fact-finder.” Williams v. Sullivan, 970 F.2d 1178, 1182 (3d Cir. 1992) (citation omitted).

Accordingly, this Court may not set an ALJ’s decision aside, “even if [it] would have decided the

factual inquiry differently.” Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999) (citations

omitted).

III. THE FIVE-STEP SEQUENTIAL EVALUATION PROCESS

       Under the Social Security Act, the Social Security Administration is authorized to pay

Social Security Insurance to “disabled” persons. 42 U.S.C. §§ 423(d)(1)(A), 1382(a). A person

is “disabled” if “he is unable to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to result in death

or which has lasted or can be expected to last for a continuous period of not less than twelve

months.”    42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A).       A person is unable to engage in

substantial gainful activity when his physical or mental impairments are “of such severity that he

is not only unable to do his previous work but cannot, considering his age, education, and work

experience, engage in any other kind of substantial gainful work which exists in the national

economy.” 42 U.S.C. §§ 423(d)(2)(A), 1382c(a)(3)(B).
       Regulations promulgated under the Social Security Act establish a five-step process for

determining whether a claimant is disabled. 20 C.F.R. § 404.1520(a); 20 C.F.R. § 416.920(a)(1).

First, the ALJ determines whether the claimant has shown that he or she is not currently engaged

in “substantial gainful activity.” Id. §§ 404.1520(b), 416.920(b); see Bowen v. Yuckert, 482 U.S.

137, 146-47 n.5 (1987). If a claimant is presently engaged in any form of substantial gainful

activity, he or she is automatically denied disability benefits. See 20 C.F.R. § 404.1520(b); see

also Bowen, 482 U.S. at 140.         Second, the ALJ determines whether the claimant has

demonstrated a “severe impairment” or “combination of impairments” that significantly limits

his physical or mental ability to do basic work activities. 20 C.F.R. §§ 404.1520(c), 416.920(c);

see Bowen, 482 U.S. at 146-47 n.5. Basic work activities are defined as “the abilities and

aptitudes necessary to do most jobs.” 20 C.F.R. § 404.1521(b). These activities include physical

functions such as “walking, standing, sitting, lifting, pushing, pulling, reaching, carrying or

handling.” Id. A claimant who does not have a severe impairment is not considered disabled.

Id. § 404.1520(c); see Plummer v. Apfel, 186 F.3d 422, 428 (3d Cir. 1999).

       Third, if the impairment is found to be severe, the ALJ then determines whether the

impairment meets or is equal to the impairments listed in 20 C.F.R. Pt. 404, Subpt. P., App. 1 (the

“Impairment List”). 20 C.F.R. § 404.1520(a)(4)(iii). If the claimant demonstrates that his or her

impairments are equal in severity to, or meet those on the Impairment List, the claimant has

satisfied his or her burden of proof and is automatically entitled to benefits. See id. at §§

404.1520(d), 416.920(d); see also Bowen, 482 U.S. at 146-47 n.5. If the specific impairment is

not listed, the ALJ will consider in his or her decision the impairment that most closely satisfies

those listed for purposes of deciding whether the impairment is medically equivalent. See 20

C.F.R. § 404.1526(a). If there is more than one impairment, the ALJ then must consider whether
the combination of impairments is equal to any listed impairment. Id. An impairment or

combination of impairments is basically equivalent to a listed impairment if there are medical

findings equal in severity to all the criteria for the one most similar. Williams, 970 F.2d at 1186.

       If the claimant is not conclusively disabled under the criteria set forth in the Impairment

List, step three is not satisfied, and the claimant must prove at step four whether he or she retains

the “residual functional capacity” (“RFC”) to perform his or her past relevant work. 20 C.F.R.

§§ 404.1520(e)-(f), 416.920(e)-(f); Bowen, 482 U.S. at 141. Step four involves three sub-steps:

       (1) the ALJ must make specific findings of fact as to the claimant’s [RFC]; (2) the
       ALJ must make findings of the physical and mental demands of the claimant’s
       past relevant work; and (3) the ALJ must compare the [RFC] to the past relevant
       work to determine whether claimant has the level of capability needed to perform
       the past relevant work.

Burnett v. Comm’r of Soc. Sec. Admin., 220 F.3d 112, 120 (3d Cir. 2000) (citations omitted).

When determining RFC, “[a]n ALJ may reject a treating physician’s opinion outright only on the

basis of contradictory medical evidence, but may afford a treating physician’s opinion more or

less weight depending upon the extent to which supporting explanations are provided.” Hoyman

v. Colvin, 606 F. App’x 678, 679-80 (3d Cir. 2015) (quoting Plummer, 186 F.3d at 429).

Unsupported diagnoses are not entitled to great weight. Jones v. Sullivan, 954 F.2d 125, 129 (3d

Cir. 1991). Moreover, an administrative law judge must provide the reason for providing more

or less weight to the evidence. See Fragnoli v. Massanari, 247 F.3d 34, 42 (3d Cir. 2001).

       The claimant is not disabled if his RFC allows him to perform his past relevant work. 20

C.F.R. § 416.920(a)(4)(iv). However, if the claimant’s RFC prevents him from doing so, an

administrative law judge proceeds to the fifth and final step of the process. Id. The final step

requires the administrative law judge to “show [that] there are other jobs existing in significant

numbers in the national economy which the claimant can perform, consistent with her medical
impairments, age, education, past work experience, and [RFC].” Plummer, 186 F.3d at 428. In

doing so, “[t]he ALJ must analyze the cumulative effect of all the claimant’s impairments in

determining whether she is capable of performing work and is not disabled.” Id. (citation

omitted). Notably, an administrative law judge typically seeks the assistance of a vocational

expert at this final step. Id. (citation omitted).

        The claimant bears the burden of proof for steps one, two, and four. Sykes v. Apfel, 228

F.3d 259, 263 (3d Cir. 2000). Neither side bears the burden of proof for step three “[b]ecause

step three involves a conclusive presumption based on the listings.” Id. at 263 n.2 (citing Bowen,

482 U.S. at 146-47 n.5). An administrative law judge bears the burden of proof for the fifth step.

See id. at 263.

IV.     DECISION

        Merenda argues that this Court should reverse the ALJ’s decision because (1) no

substantial evidence supports the ALJ’s finding that Merenda can work because she can tolerate

concentrated exposure to her allergens, and (2) there is no work in the national economy that

Merenda can perform. (ECF No. 14, at 2.) The Court rejects both arguments.

        A.        Exposure to Allergens

        Substantial evidence supports the ALJ’s finding that Merenda can work because she can

tolerate concentrated exposure to her allergens. The ALJ engaged in a thorough review of the

medical evidence, which included visits to multiple physicians. The ALJ noted that in general,

Merenda’s treatment providers found her healthy and (with notable exceptions) graded most of

her health indicators as normal. (Tr. 21-25.) For the medical issues she did face, the ALJ

observed that Merenda’s treatment providers determined that she responded well to treatment

and that her symptoms were manageable and improving. (Tr. 21-25.) Reviewing the medical
evidence, the ALJ also took note of Merenda’s own statements to her medical providers that she

was doing well. (Tr. 21-25.) The ALJ explained that her treatment was routine in nature and that

she never sought emergency care in connection with her symptoms, with none of the major

medical attention one would normally associate with a disabling condition—in fact, the ALJ

noted large gaps in her treatment coverage altogether, indicating that she did not feel a need to

seek further treatment during these periods. (Tr. 26.) As the ALJ explained, this is not the kind

of medical record expected of someone who is unable to function. (Tr. 26.)

       The ALJ supplemented this review of the medical evidence with evidence of Merenda’s

general ability to perform the actions of everyday life: the ALJ noted evidence that Merenda

could cook, clean, care for her children (including obtaining medical care for them and providing

homework assistance), ride her bicycle, participate in carpools, and walk. (Tr. 26.) This, the

ALJ found, “suggests that [Merenda] is not as limited as one would expect, given her complaints

of disabling symptoms and limitations.” (Tr. 26.)

       All of this evidence is supported by the record. (Tr. 239-46, 256-63, 323-30, 341, 400,

404, 434, 445, 446, 448-50, 451, 476, 484-86, 487, 497-506, 508-09, 514, 518, 523, 527, 531,

543, 551-52, 563-65, 566, 573, 580, 584, 630, 632, 644-45, 652, 670, 673, 683, 689.) While

Merenda points to contrary evidence supporting her claim of impairment, this Court may not

reweigh the evidence or review the ALJ’s decision de novo. Williams, 970 F.2d at 1182. In light

of the evidence cited in the ALJ’s decision, the ALJ could reasonably find that Merenda’s

“statements concerning the intensity, persistence, and limiting effects of [her] symptoms are not

entirely consistent with the medical evidence and other evidence in the record.” (Tr. 21.)

Substantial evidence supports the ALJ’s decision.
       The Court also rejects Merenda’s contention that this Court must reverse the ALJ’s

decision because of its use of the undefined adjective “concentrated” to describe the level of

allergen exposure Merenda must avoid. The term arose at the hearing during the testimony of

the vocational expert. (Tr. 57-62.) The parties, the testifying witness, and the ALJ all appear to

have understood the term “concentrated” exposure in relation to the more explicitly defined

“moderate” exposure (meaning two thirds of an eight-hour day). (Tr. 58-59.) The term is

therefore not so ambiguous that this Court must vacate the ALJ’s decision and remand for

reconsideration.

       Even if the Court were to find the term “concentrated” exposure to be ambiguous,

Merenda’s counsel had an opportunity to cross-examine the vocational expert and—to the extent

the term is ambiguous—clarify the meaning of “concentrated” exposure, but did not do so. (Tr.

60-62.) Merenda cannot now urge reversal on a ground not appropriately raised at the hearing.

Cf. Red Clay Consol. Sch. Dist. v. T.S., Civ. No. 10-784, 2011 WL 4498964, at *3 (D. Del. Sept.

27, 2011).

       B.     Work in the National Economy

       Merenda also argues that the ALJ erred by finding that there is no work in the national

economy that Merenda could perform. The Court rejects this argument because it is predicated

on Merenda’s argument that the ALJ should have found that Merenda could not work any job

with even moderate exposure to her allergens.

       The vocational expert did testify that there was no work in the national economy in which

a person could avoid moderate exposure to allergens—that is, exposure for two thirds of an

eight-hour day. (Tr. 60-61.) However, the non-existence of any jobs fitting this restriction does

not apply to Merenda because the ALJ found that Merenda did not have a restriction this severe.
See, e.g., Rutherford v. Barnhart, 399 F.3d 546, 554 (3d Cir. 2005). The ALJ need determine

only whether jobs exist in the national economy in which an employee could avoid concentrated

allergen exposure—the level of exposure the ALJ found Merenda needed to avoid.           The

vocational expert testified that such jobs did exist in significant numbers. (Tr. 59-60.) The

record contains no contrary evidence. Therefore, the ALJ properly found that work exists in

significant numbers in the national economy which Merenda could perform.
V.    CONCLUSION

      For the reasons set forth above and for good cause having been shown, the decision of the

Commissioner is AFFIRMED. An appropriate order will follow.

                                                  /s/ Brian R. Martinotti
                                                  HON. BRIAN R. MARTINOTTI
                                                  UNITED STATES DISTRICT JUDGE

      Dated: September 30, 2019
